Exhibit 10.3

 

ABBVIE INC.
RESTRICTED STOCK UNIT AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), AbbVie
Inc. (the “Company”) hereby grants to «First Name» «MI» «Last Name» (the
“Employee”) a Restricted Stock Unit Award (the “Award”) of «NoShares12345»
restricted stock units (the “Units”) representing the right to receive an equal
number of Shares on a specified Delivery Date.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.          Definitions.  To the extent not defined herein, capitalized terms
shall have the same meaning as in the Program.

 

(a)                               Agreement:  This Restricted Stock Unit
Agreement.

 

(b)                              Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)         material breach by the Employee of the terms and conditions of the
Employee’s employment, including, but not limited to:

 

(A)        material breach by the Employee of the Code of Business Conduct;

 

(B)        material breach by the Employee of the Employee’s Employee Agreement
or employment contract, if any;

 

(C)        commission by the Employee of an act of fraud, embezzlement or theft
in connection with the Employee’s duties or in the course of the Employee’s
employment;

 

(D)        wrongful disclosure by the Employee of secret processes or
confidential information of the Company or any of its Subsidiaries; or

 

(E)        failure by the Employee to substantially perform the duties of the
Employee’s employment (other than any such failure resulting from the Employee’s
Disability); or

 

(ii)        to the extent permitted by applicable law, engagement by the
Employee, directly or indirectly, for the benefit of the Employee or others, in
any activity, employment or business which is competitive with the Company or
any of its Subsidiaries.

 

 

--------------------------------------------------------------------------------


 

(c)                               Code of Business Conduct:  The Company’s Code
of Business Conduct, as amended from time to time.

 

(d)                              Data:  Certain personal information about the
Employee held by the Company and the Subsidiary that employs the Employee (if
applicable), including (but not limited to) the Employee’s name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in the Employee’s favor,
for the purpose of managing and administering the Program.

 

(e)                               Disability:  As of a particular date, the
Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of at least six months under (i) the terms of the AbbVie
Long Term Disability Plan (the “LTD Plan”), or (ii) if the Employee’s employer
does not participate in the LTD Plan, such similar accident and health plan
providing replacement benefits in which the Employee’s employer participates.

 

(f)                                Employee Agreement:  The Employee Agreement
entered into by and between the Company and the Employee as it may be amended
from time to time.

 

(g)                               Employee’s Representative:  The Employee’s
legal guardian or other legal representative.

 

(h)                              Good Reason:   The occurrence of any of the
following circumstances without the Employee’s express written consent:

 

(i)                                  a significant adverse change in the nature,
scope or status of the Employee’s position, authorities or duties from those in
effect immediately prior to the Change in Control, including, without
limitation, if the Employee was, immediately prior to the Change in Control, an
officer of a public company, the Employee ceasing to be an officer of a public
company;

 

(ii)                              the failure by the Company or a Subsidiary to
pay the Employee any portion of the Employee’s current compensation, or to pay
the Employee any portion of any installment of deferred compensation under any
deferred compensation program of the Company, within seven days of the date such
compensation is due;

 

(iii)                          a reduction in the Employee’s annual base salary
(or a material change in the frequency of payment) as in effect immediately
prior to the Change in Control as the same may be increased from time to time;

 

 

 

2

 

 

--------------------------------------------------------------------------------


 

(iv)                          the failure by the Company or a Subsidiary to
award the Employee an annual bonus in any year which is at least equal to the
annual bonus awarded to the Employee under the annual bonus plan of the Company
or Subsidiary for the year immediately preceding the year of the Change in
Control;

 

(v)                              the failure by the Company to award the
Employee equity-based incentive compensation (such as stock options, shares of
restricted stock, restricted stock units, or other equity-based compensation) on
a periodic basis consistent with the Company’s practices with respect to timing,
value and terms prior to the Change in Control;

 

(vi)                          the failure by the Company or a Subsidiary to
continue to provide the Employee with the welfare benefits, fringe benefits and
perquisites enjoyed by the Employee immediately prior to the Change in Control
under any of the Company’s or Subsidiary’s plans or policies, including, but not
limited to, those plans and policies providing pension, life insurance, medical,
health and accident, disability and vacation;

 

(vii)                      the relocation of the Employee’s base office to a
location that is more than 35 miles from the Employee’s base office immediately
prior to the Change in Control; or

 

(viii)                  the failure of the Company to obtain a satisfactory
agreement from any successor to the Company to assume and agree to perform this
Agreement as contemplated in Section 5.

 

(i)                                  Program:  The AbbVie 2013 Incentive Stock
Program.

 

(j)                                  Termination:  A severance of employment for
any reason (including retirement) from the Company and all Subsidiaries.  Any
Termination shall be effective on the last day the Employee performs services
for or on behalf of the Company or its Subsidiary, and employment shall not be
extended by any statutory or common law notice of termination period.

 

2.          Delivery Date and Shareholder Rights.  The Delivery Date for Shares
underlying the Units is the date on which the Shares are payable to the Employee
after the Restrictions on such Units lapse pursuant to Section 4 below.  Prior
to the Delivery Date:

 

(a)                               the Employee shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                              the Employee shall not be permitted to vote the
Shares underlying the Units; and

 

(c)                               the Employee’s right to receive such Shares
will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

 

 

3

 

 

--------------------------------------------------------------------------------


 

Subject to the requirements of local law, the Employee shall receive cash
payments equal to the dividends and distributions paid on Shares underlying the
Units (the “Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization) to
the same extent and on the same date as if each Unit were a Share; provided,
however, that no Dividend Equivalents shall be payable to or for the benefit of
the Employee with respect to dividends or distributions the record date for
which occurs on or after the date the Employee has forfeited the Units, or the
date the Restrictions on the Units have lapsed.  For purposes of compliance with
the requirements of Code Section 409A, to the extent applicable, the specified
date for payment of any Dividend Equivalents to which the Employee is entitled
under this Section 2 is the calendar year during the term of this Agreement in
which the associated dividends or distributions are paid on Shares underlying
the Units.  The Employee shall have no right to determine the year in which
Dividend Equivalents will be paid.

 

3.          Restrictions.  The Units are subject to the forfeiture provisions in
Sections 6 and 7 below.  Units are not earned and may not be sold, exchanged,
assigned, transferred, pledged or otherwise disposed of (collectively, the
“Restrictions”) until the earliest to occur of the events described in
subsections 4(a), (b), or (c) or Section 5.

 

4.          Lapse of Restrictions.  Subject to Sections 5, 6 and 7 below:

 

(a)                               Passage of Time.  While the Employee is
employed with the Company or its Subsidiaries, the Restrictions on 100% of the
Units will lapse on the third anniversary of the Grant Date.  Subject to
subsections (b) and (c) below, Units for which Restrictions have lapsed, as
described in this subsection 4(a), shall be settled in the form of Shares on the
date on which such Restrictions lapse (a “Delivery Date”).

 

(b)                              Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death, and the Units shall be settled
(for the person or persons to whom rights under the Award have passed by will or
the laws of descent or distribution) in the form of Shares as soon as
administratively possible after, and effective as of, the date of death.

 

(c)                               Disability.  The Restrictions shall lapse on
the date of the Employee’s Disability, and the Units shall be settled in the
form of Shares as soon as administratively possible after, and effective as of,
the date of Disability.

 

5.          Change in Control.  In the event of a Change in Control, the entity
surviving such Change in Control or the ultimate parent thereof (referred to
herein as the “Surviving Entity”) may assume, convert or replace this Award with
an award of at least equal value and terms and conditions not less favorable
than the terms and conditions provided in this Agreement, in which case the new
award will vest according to the terms of the applicable award agreement.  If
the Surviving Entity does not assume, convert or replace

 

 

 

4

 

 

--------------------------------------------------------------------------------


 

this Award, the Restrictions shall lapse on the date of the Change in Control. 
If the Surviving Entity does assume, convert or replace this Award, then in the
event the Employee’s Termination (a) occurs within the time period beginning six
months immediately before a Change in Control and ending two years immediately
following such Change in Control, and (b) was initiated by the Company (or the
Surviving Entity) for a reason other than Cause or was initiated by the Employee
for Good Reason,  the Restrictions shall lapse on the later of the date of the
Change in Control and the date of the Employee’s Termination.  The provisions of
this Section 5 shall supersede Section 13(a)(iii) and (v) of the Plan.

 

6.          Effect of Certain Bad Acts.  Any Units not previously settled shall
be cancelled and forfeited immediately if the Employee engages in activity that
constitutes Cause, as determined in the sole opinion and discretion of the
Committee or its delegate, whether or not the Employee experiences a Termination
or remains employed with the Company or a Subsidiary.

 

7.          Forfeiture of Units.  In the event of the Employee’s Termination for
any reason other than those set forth in subsection 4(b) or Section 5, any Units
with respect to which Restrictions have not lapsed as of the date of Termination
shall be forfeited without consideration to the Employee or the Employee’s
Representative.  In the event that the Employee is terminated by the Company
other than for Cause and in a situation not covered by Section 5, the Company
may, in its sole discretion, cause Restrictions on some or all of the Units not
previously settled on a Delivery Date to lapse and be settled in the form of
Shares on the Delivery Date set forth in subsection 4(a) above as if the
Employee had remained employed on such date.  In accepting this Award, the
Employee acknowledges that in the event of Termination (whether or not in breach
of local labor laws), the Employee’s right to vest in the Units, if any, will
cease and will not be extended by any notice period mandated under local law
(e.g., active employment does not include a period of “garden leave” or similar
period pursuant to local law) and that the Company shall have the exclusive
discretion to determine when Termination occurs.

 

8.          Withholding Taxes.  To the extent permitted under applicable law and
by the Company, the Employee may satisfy any federal, state, local or other
applicable taxes arising from the grant of the Award, the lapse of Restrictions
or the delivery of Shares pursuant to this Agreement by:

 

(a)                               tendering a cash payment;

 

(b)                              having the Company withhold Shares from the
Shares to be delivered to satisfy the applicable withholding tax;

 

(c)                               tendering Shares received in connection with
the Units back to the Company; or

 

(d)                              delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

 

 

5

 

 

--------------------------------------------------------------------------------


 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Employee pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Employee, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Employee, the Employee
is deemed to have been issued the full number of Shares underlying the Units,
subject to the Restrictions set forth in this Agreement.

 

9.          No Right to Continued Employment.  This Agreement and the Employee’s
participation in the Program do not and shall not be interpreted to:

 

(a)                               form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                              confer upon the Employee any right to continue
in the employ of the Company or any of its Subsidiaries; or

 

(c)                               interfere with the ability of the Company or
its Subsidiaries to terminate the Employee’s employment at any time.

 

10.        Nature of Grant.  In accepting this grant of Units, the Employee
acknowledges that:

 

(a)                               The Program is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                              This Award is a one-time benefit and does not
create any contractual or other right to receive future grants of Units,
benefits in lieu of Units, or other Program Benefits in the future, even if
Units have been granted repeatedly in the past;

 

(c)                               All decisions with respect to future Unit
grants, if any, and their terms and conditions, will be made by the Company, in
its sole discretion;

 

(d)                              Nothing contained in this Agreement is intended
to create or enlarge any other contractual obligations between the Company and
the Employee;

 

(e)                               The Employee is voluntarily participating in
the Program;

 

(f)                                The Units and Shares subject to the Units
are:

 

(i)                                  extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or its
Subsidiaries, and are outside the scope of the Employee’s employment contract,
if any;

 

(ii)                              not intended to replace any pension rights or
compensation;

 

(iii)                          not part of the Employee’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service

 

 

 

6

 

 

--------------------------------------------------------------------------------


 

payments, bonuses, long-service awards, pension or retirement or welfare
benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                               The future value of the Shares underlying the
Units is unknown and cannot be predicted with certainty;

 

(h)                              In consideration of the Award, no claim or
entitlement to compensation or damages shall arise from the Units resulting from
Termination (for any reason whatsoever) and the Employee irrevocably releases
the Company and its Subsidiaries from any such claim that may arise; if any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing or electronically accepting this Agreement, the Employee shall be deemed
irrevocably to have waived the Employee’s entitlement to pursue such claim;

 

(i)                                  The Units and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                  Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Units, the amount
realized upon settlement of the Units or the amount realized upon a subsequent
sale of any Shares acquired upon settlement of the Units, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

11.        Data Privacy.

 

(a)                               Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)         voluntarily acknowledges, consents and agrees to the collection,
use, processing and transfer of personal Data as described herein; and

 

(ii)         authorizes Data recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Program,
including any requisite transfer of such Data as may be required for the
administration of the Program and/or the subsequent holding of Shares on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Program.

 

 

 

7

 

 

--------------------------------------------------------------------------------


 

(b)                              Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                               The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                              The Employee may, at any time, exercise his or
her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)         obtain confirmation as to the existence of the Data;

 

(ii)        verify the content, origin and accuracy of the Data;

 

(iii)       request the integration, update, amendment, deletion or blockage
(for breach of applicable laws) of the Data; and

 

(iv)       oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Program and the Employee’s participation
in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.        Form of Payment.  The Company may, in its sole discretion, settle the
Employee’s Units in the form of a cash payment to the extent settlement in
Shares: (a) is prohibited under local law; (b) would require the Employee, the
Company and/or its Subsidiaries to obtain the approval of any governmental
and/or regulatory body in the Employee’s country; (c) would result in adverse
tax consequences for the Employee or the Company; or (d) is administratively
burdensome.  Alternatively, the Company may, in its sole discretion,

 

 

 

8

 

 

--------------------------------------------------------------------------------


 

settle the Employee’s Units in the form of Shares but require the Employee to
sell such Shares immediately or within a specified period of time following the
Employee’s Termination (in which case, this Agreement shall give the Company the
authority to issue sales instructions on the Employee’s behalf).

 

13.        Private Placement.  The grant of this Unit is not intended to be a
public offering of securities in the Employee’s country.  The Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and this
grant of Units is not subject to the supervision of the local securities
authorities.

 

14.        Exchange Controls.  As a condition to this grant of Units, the
Employee agrees to comply with any applicable foreign exchange rules and
regulations.

 

15.        Compliance with Applicable Laws and Regulations.

 

(a)                               The Company shall not be required to issue or
deliver any Shares pursuant to this Agreement pending compliance with all
applicable federal and state securities and other laws (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Company’s Shares
are listed.

 

(b)                              Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Units, including, but not limited to,
the grant, lapse of Restriction or settlement of the Units, the issuance of
Shares upon payment of the Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any Dividend
Equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax
result.  If the Employee has become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, the
Employee acknowledges that the Company and/or its Subsidiaries may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.  If
the Employee relocates to another country, the Company may establish special or
alternative terms and conditions as necessary or advisable to

 

 

 

9

 

 

--------------------------------------------------------------------------------


 

comply with local laws, rules or regulations, to facilitate the operation and
administration of the Award and the Program and/or to accommodate the Employee’s
relocation.

 

(c)                               The Employee’s country of residence may have
insider trading and/or market abuse laws that may affect the Employee’s ability
to acquire or sell Shares under the Program during such times the Employee is
considered to have “inside information” (as defined under the laws in the
Employee’s country).  These laws may be the same or different from any Company
insider trading policy. The Employee acknowledges that it is the Employee’s
responsibility to be informed of and compliant with such regulations, and the
Employee is advised to speak to the Employee’s personal advisor on this matter.

 

16.        Code Section 409A.  Payments made pursuant to this Agreement are
intended to be exempt from or otherwise to comply with the provisions of Code
Section 409A to the extent applicable.  The Program and this Agreement shall be
administered and interpreted in a manner consistent with this intent.  If the
Company determines that any payments under this Agreement are subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be deemed to have had a Termination unless the Employee has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Employee’s Termination (including
retirement) shall instead be paid on the first business day after the date that
is six months following the Employee’s Termination (or upon the Employee’s
death, if earlier).  For purposes of Code Section 409A, to the extent
applicable: (a) all payments provided hereunder shall be treated as a right to a
series of separate payments and each separately identified amount to which the
Employee is entitled under this Agreement shall be treated as a separate
payment; (b) the term “as soon as administratively possible” means a period of
time that in no event will extend beyond the later of the end of the Employee’s
taxable year in which Termination or Disability (as applicable) occurs or the
fifteenth day of the third calendar month following Termination or Disability
(as applicable); and (c) the date of the Employee’s Disability shall be
determined by the Company in its sole discretion.

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their

 

 

 

10

 

 

--------------------------------------------------------------------------------


 

respective directors, officers, employees or advisers shall be liable to the
Employee (or any other individual claiming a benefit through the Employee) for
any tax, interest, or penalties the Employee may owe as a result of compensation
paid under this Agreement, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Employee from the obligation to
pay any taxes pursuant to Code Section 409A.

 

17.        No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Units, the Employee’s participation in the Program or the
Employee’s acquisition or sale of the underlying Shares.  The Employee is hereby
advised to consult with the Employee’s own personal tax, legal and financial
advisors regarding participation in the Program before taking any action related
to the Program.

 

18.        Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Employee’s participation in the Program, on the
Units and on any Shares acquired under the Program, to the extent the Company or
any Subsidiary determines it is necessary or advisable to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Units and the Program, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
The Employee agrees to take any and all actions, and consents to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in the Employee’s country.  In addition, the Employee agrees to take
any and all actions as may be required to comply with the Employee’s personal
obligations under local laws, rules and regulations in the Employee’s country.

 

19.        Determinations.  Each decision, determination, interpretation or
other action made or taken pursuant to the provisions of this Agreement by the
Company, the Committee or any delegate of the Committee shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Company, the Employee, the Employee’s Representative, and the
person or persons to whom rights under the Award have passed by will or the laws
of descent or distribution.

 

20.        Electronic Delivery.  The Company may, in its sole discretion, decide
to deliver any documents related to current or future participation in the
Program by electronic means.  The Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Program
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

21.        Addendum.  This grant of Units shall be subject to any special terms
and conditions set forth in any Addendum to this Agreement for the Employee’s
country.  Moreover, if the Employee relocates to one of the countries included
in the Addendum, the special terms and conditions for such country will apply to
the Employee, to the extent the Company

 

 

 

11

 

 

--------------------------------------------------------------------------------


 

determines that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and/or regulations or
facilitate the operation and administration of the Units and the Program (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Employee’s relocation).  The Addendum constitutes
part of this Agreement.

 

22.        Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.  To the extent a court
or tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

23.        Entire Agreement.  This Agreement and the Program constitute the
entire agreement between the Employee and the Company regarding the Award and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties regarding the Award.  Except as expressly set forth
herein, this Agreement (and any provision of this Agreement) may not be
modified, changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.

 

24.        Succession.  This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns, and the Employee, the
Employee’s Representative, and the person or persons to whom rights under the
Award have passed by will or the laws of descent or distribution.

 

25.        Language.  If the Employee has received this Agreement or any other
document related to the Program translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

26.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
state’s conflict of laws principles.

 

*          *          *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

 

12

 

 

--------------------------------------------------------------------------------


 

 

GRAPHIC [g65201ko03i001.gif]

 

 

 

13

 

 

--------------------------------------------------------------------------------


 

ADDENDUM TO THE ABBVIE INC.
 RESTRICTED STOCK UNIT AGREEMENT

 

In addition to the terms and conditions set forth in the Agreement, the Award is
subject to the following terms and conditions.  If the Employee is employed in a
country identified in this Addendum, the additional terms and conditions for
such country will apply.  If the Employee relocates to one of the countries
identified in this Addendum, the special terms and conditions for such country
will apply to the Employee, to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable to comply with local laws, rules and/or regulations or to facilitate
the operation and administration of the Units and the Program (or the Company
may establish alternative terms and conditions as may be necessary or advisable
to accommodate the Employee’s relocation).

 

All defined terms contained in this Addendum shall have the same meaning as set
forth in the Program.

 

ALGERIA

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

AUSTRALIA

 

1.         Breach of Law.  Notwithstanding anything to the contrary in the
Agreement or the Program, the Employee will not be entitled to, and shall not
claim any benefit (including without limitation a legal right) under the Program
if the provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.

 

2.         Australian Offer Document.  In addition to the Agreement and the
Program, the Employee must review the Australian Offer Document for additional
important information pertaining to the Award.  This document can be accessed
via the UBS website at www.ubs.com/onesource/abbv.  By accepting the Award, the
Employee acknowledges and confirms that the Employee has reviewed the Australian
Offer Document.

 

BAHRAIN

 

Securities Notification.  This Agreement does not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain.  Any Shares issued pursuant to the Units under the Plan
shall be deposited into a brokerage account in the United States.  In no event
will Shares be issued or delivered in Bahrain.  The issuance of Shares pursuant
to the Units described herein has not and will not be registered in Bahrain and
hence, the Shares described herein may not be admitted or used for offering,
placement or public circulation in Bahrain.  Accordingly, the Employee may not
make any public advertising or announcements regarding the Units or Shares in
Bahrain, promote these Shares to legal entities or individuals in Bahrain, or
sell Shares directly to other legal entities or individuals in Bahrain.  The
Employee acknowledges and agrees that Shares may only be sold outside of Bahrain
and on a stock exchange on which AbbVie is traded.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the

 

 

 

14

 

 

--------------------------------------------------------------------------------


 

Employee’s employment; and (iii) the income from the Units, if any, is not part
of the Employee’s remuneration from employment.

 

CANADA

 

1.         Settlement in Shares.  Notwithstanding anything to the contrary in
the Agreement, Addendum or the Plan, the Employee’s Award shall be settled only
in Shares (and may not be settled in cash).

 

2.         English Language.  The parties to the Agreement acknowledge that it
is their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

CHILE

 

Private Placement.  The following provision shall replace Section 13 of the
Agreement:

 

The grant of the Units hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.

 

a)            The starting date of the offer will be the Grant Date (as defined
in the Agreement), and this offer conforms to General Ruling no. 336 of the
Chilean Superintendence of Securities and Insurance;

 

b)           The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

 

c)            The issuer is not obligated to provide public information in Chile
regarding the foreign securities, as such securities are not registered with the
Chilean Superintendence of Securities and Insurance; and

 

d)           The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)            La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “Grant Date”, según este término se define en el documento
denominado “Agreement”) y esta oferta se acoge a la norma de Carácter General n°
336 de la Superintendencia de Valores y Seguros Chilena;

 

b)           La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

 

c)            Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en chile información pública respecto de esos
valores; y

 

d)           Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

 

 

15

 

 

--------------------------------------------------------------------------------


 

CHINA

 

Foreign Exchange Control Laws.  The following provisions shall govern the
Employee’s participation in the Program if the Employee is a national of the
People’s Republic of China (“China”) resident in mainland China, or if
determined to be necessary or appropriate by the Company in its sole discretion:

 

The Employee agrees to hold the Shares received upon settlement of the Units
with the Company’s designated broker.  Upon a Termination, the Employee shall be
required to sell all Shares issued pursuant to the Units within 180 days (or
such shorter period as may be required by the State Administration of Foreign
Exchange or the Company) of the Termination date and repatriate the sales
proceeds to China in the manner designated by the Company.  For purposes of the
foregoing, the Company shall establish procedures for effectuating the forced
sale of the Shares (including procedures whereby the Company may issue sell
instructions on behalf of the Employee), and the Employee hereby agrees to
comply with such procedures and take any and all actions as the Company
determines, in its sole discretion, are necessary or advisable for purposes of
complying with local laws, rules and regulations in China.

 

The Employee understands and agrees that the repatriation of dividends and sales
proceeds may need to be effected through a special exchange control account
established by the Company or its Subsidiaries, and the Employee hereby consents
and agrees that dividends issued on Shares and sales proceeds from the sale of
Shares acquired under the Program may be transferred to such account by the
Company on the Employee’s behalf prior to being delivered to the Employee. 
Dividends and/or sales proceeds may be paid to the Employee in U.S. dollars or
local currency at the Company’s discretion.  If dividends and/or sales proceeds
are paid to the Employee in U.S. dollars, the Employee understands that the
Employee will be required to set up a U.S. dollar bank account in China so that
the dividends or proceeds may be deposited into this account.  If dividends
and/or sales proceeds are paid to the Employee in local currency, the Employee
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
dividends and/or proceeds to local currency due to exchange control
restrictions.  The Employee agrees to bear any currency fluctuation risk between
the time dividends are issued or Shares are sold and the net proceeds are
converted into local currency and distributed to the Employee.  The Employee
further agrees to comply with any other requirements that may be imposed by the
Company or its Subsidiaries in China in the future in order to facilitate
compliance with exchange control requirements in China.  The Employee
acknowledges and agrees that the processes and requirements set forth herein
shall continue to apply following the Employee’s Termination.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Units in accordance with Chinese law including, without limitation, any
applicable State Administration of Foreign Exchange rules, regulations and
requirements.

 

DENMARK

 

Treatment of Units upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, if the Employee is determined to be an “Employee,” as
defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Units upon Termination shall be governed by Sections 4 and
5 of the Stock Option Act.  However, if the provisions in the Agreement or the
Program governing the treatment of the Units upon a Termination are more
favorable, the provisions of the Agreement or the Program will govern.  The
Employee acknowledges having received an “Employer Information Statement” in
Danish.

 

 

 

16

 

 

--------------------------------------------------------------------------------


 

FINLAND

 

Withholding of Tax-Related Items. Notwithstanding Section 8 of the Agreement, if
the Employee is a local national of Finland, any Tax-Related Items shall be
withheld only in cash from the Employee’s regular salary/wages or other amounts
payable to the Employee in cash, or such other withholding methods as may be
permitted under the Program and allowed under local law.

 

FRANCE

 

1.         Nature of the Award.  The Units are not granted under the French
specific regime provided by Articles L225-197-1 and seq. of the French
commercial code.

 

2.         English Language.  The parties to the Agreement acknowledge that it
is their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

HONG KONG

 

1.         Settlement in Shares.  Notwithstanding anything to the contrary in
the Agreement, Addendum or the Program, the Award shall be settled only in
Shares (and may not be settled in cash).

 

2.         Lapse of Restrictions.  If, for any reason, Shares are issued to the
Employee within six months of the Grant Date, the Employee agrees that he or she
will not sell or otherwise dispose of any such Shares prior to the six-month
anniversary of the Grant Date.

 

3.         IMPORTANT NOTICE.  WARNING: The contents of the Agreement, the
Addendum, the Program, and all other materials pertaining to the Units and/or
the Program have not been reviewed by any regulatory authority in Hong Kong. 
The Employee is hereby advised to exercise caution in relation to the offer
thereunder.  If the Employee has any doubts about any of the contents of the
aforesaid materials, the Employee should obtain independent professional advice.

 

4.         Wages.  The Units and Shares subject to the Units do not form part of
the Employee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

 

5.         Nature of the Program.  The Company specifically intends that the
Program will not be treated as an occupational retirement scheme for purposes of
the Occupational Retirement Schemes Ordinance (“ORSO”).  To the extent any
court, tribunal or legal/regulatory body in Hong Kong determines that the
Program constitutes an occupational retirement scheme for the purposes of ORSO,
the grant of the Units shall be null and void.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of Units, the
Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes from the settlement of the Units
or any other payments made to the Employee pursuant to this Award.

 

 

 

17

 

 

--------------------------------------------------------------------------------


 

MEXICO

 

1.         Commercial Relationship.  The Employee expressly acknowledges that
the Employee’s participation in the Program and the Company’s grant of the Award
does not constitute an employment relationship between the Employee and the
Company.  The Employee has been granted the Award as a consequence of the
commercial relationship between the Company and the Subsidiary in Mexico that
employs the Employee, and the Company’s Subsidiary in Mexico is the Employee’s
sole employer.  Based on the foregoing: (a) the Employee expressly acknowledges
that the Program and the benefits derived from participation in the Program do
not establish any rights between the Employee and the Subsidiary in Mexico that
employs the Employee; (b) the Program and the benefits derived from
participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and
(c) any modifications or amendments of the Program or benefits granted
thereunder by the Company, or a termination of the Program by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Subsidiary in Mexico that employs the Employee.

 

2.         Extraordinary Item of Compensation.  The Employee expressly
recognizes and acknowledges that the Employee’s participation in the Program is
a result of the discretionary and unilateral decision of the Company, as well as
the Employee’s free and voluntary decision to participate in the Program in
accordance with the terms and conditions of the Program, the Agreement and this
Addendum.   As such, the Employee acknowledges and agrees that the Company, in
its sole discretion, may amend and/or discontinue the Employee’s participation
in the Program at any time and without any liability.  The value of the Units is
an extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any.  The Units are not part of the Employee’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Employee.

 

MOROCCO

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any Awards under the Program as a result of such
Termination.

 

ROMANIA

 

1.         Termination.  A Termination shall include the situation where the
Employee’s employment contract is terminated by operation of law on the date the
Employee reaches the standard retirement age and has completed the minimum
contribution record for receipt of state retirement pension or the relevant
authorities award the Employee an early-retirement pension of any type.

 

2.         English Language. The Employee hereby expressly agrees that this
Agreement, the Program as well as all documents, notices and proceedings entered
into, relating directly or indirectly hereto, be drawn up or communicated only
in the English language. Angajatul consimte în mod expres prin prezentul ca
acest Contract, Programul precum şi orice alte documente, notificări,
înştiinţări legate direct sau indirect de acest Contract să fie redactate sau
efectuate doar în limba engleză.

 

 

 

18

 

 

--------------------------------------------------------------------------------


 

RUSSIA

 

1.         Sale or Transfer of Shares.  Notwithstanding anything to the contrary
in the Program or the Agreement, the Employee shall not be permitted to sell or
otherwise dispose of the Shares acquired pursuant to the Award in Russia.  The
Employee may sell the Shares only through a broker established and operating
outside Russia.

 

2.         Repatriation Requirements.  The Employee agrees to promptly
repatriate proceeds resulting from the sale of Shares acquired under the Program
to a foreign currency account at an authorized bank in Russia if legally
required at the time Shares are sold and to comply with all applicable local
foreign exchange rules and regulations.  Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Award under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Employee should note that, as a result, the Award is
subject to section 257 of the SFA and the Employee will not be able to make:
(a) any subsequent sale of the Shares underlying the Award in Singapore; or
(b) any offer of such subsequent sale of the Shares subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.         Withholding Taxes.  The following provision supplements Section 8 of
the Agreement:

 

By accepting the Award, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon vesting of the Units.  If the Employee fails to
advise the Employer of the gain realized upon vesting of the Units, the Employee
may be liable for a fine.  The Employee will be responsible for paying any
difference between the actual tax liability and the amount withheld.

 

2.         Exchange Control Obligations.  The Employee is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, the Employee should consult
the Employee’s legal advisor prior to the acquisition or sale of Shares under
the Program to ensure compliance with current Exchange Control Regulations. 
Neither the Company nor any of its Subsidiaries shall be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws,
rules or regulations.

 

3.         Securities Law Notice.  In compliance with South African securities
laws, the Employee acknowledges that the documents listed below are available
for review at the web addresses listed below:

 

a.          AbbVie Inc.’s most recent Annual Report (Form 10-K) -
http://www.sec.gov/Archives/edgar/data/1551152/000104746916010239/a2227341z10-k.htm.

 

b.          AbbVie 2013 Incentive Stock Program Prospectus - This document can
be accessed in the library section of the UBS website at
www.ubs.com/onesource/abbv.

 

 

 

19

 

 

--------------------------------------------------------------------------------


 

The Employee understands that a copy of the above documents will be sent to the
Employee free of charge on written request to: Director, Equity Programs, AbbVie
Inc., Dept. V58G, Bldg. AP34-2, 1 North Waukegan Road, North Chicago, IL 60064,
USA.

 

The Employee is advised to carefully read the materials provided before making a
decision whether to participate in the Program and to contact the Employee’s tax
advisor for specific information concerning the Employee’s personal tax
situation with regard to Program participation.

 

SPAIN

 

1.         Acknowledgement of Discretionary Nature of the Program; No Vested
Rights

 

By accepting the Award, the Employee consents to participation in the Program
and acknowledges receipt of a copy of the Program.

 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Units under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Units are granted on the assumption and condition that the
Units and the Shares acquired upon settlement of the Units shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason the Award shall be null and void.

 

The Employee understands and agrees that, as a condition of the Award, unless
otherwise provided in Section 4 of the Agreement, any unvested Units as of the
date the Employee ceases active employment will be forfeited without entitlement
to the underlying Shares or to any amount of indemnification in the event of
Termination.  The Employee acknowledges that the Employee has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a Termination on the Units.

 

2.         Termination for Cause.  Notwithstanding anything to the contrary in
the Program or the Agreement, “Cause” shall be as defined as set forth in the
Agreement, regardless of whether the Termination is considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

UKRAINE

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

UNITED KINGDOM

 

1.         Withholding Taxes.  The following provision supplements Section 8 of
the Agreement.

 

If payment or withholding of the income tax due in connection with the Award is
not made within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Employee to the Subsidiary in the United Kingdom that employs
the Employee (the “Employer”),

 

 

 

20

 

 

--------------------------------------------------------------------------------


 

effective as of the Due Date.  The Employee agrees that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue & Customs
(“HMRC”), it shall be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 8 of the Agreement.  Notwithstanding the foregoing, if the Employee
is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), he
or she shall not be eligible for a loan from the Company to cover the income tax
liability.  In the event that the Employee is a director or executive officer
and the income tax is not collected from or paid by him or her by the Due Date,
the amount of any uncollected income tax may constitute a benefit to the
Employee on which additional income tax and national insurance contributions
(“NICs”) will be payable.  The Employee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime, and for reimbursing the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit.

 

2.         Exclusion of Claim.  The Employee acknowledges and agrees that the
Employee will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Employee’s ceasing to have rights under
or to be entitled to the Units, whether or not as a result of Termination
(whether the Termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Units.  Upon the grant of the Award, the
Employee shall be deemed to have waived irrevocably any such entitlement.

 

VIETNAM

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

 

 

21

 

 

--------------------------------------------------------------------------------